COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


MEINEKE DISCOUNT MUFFLER & BRAKES,
 MERCHANTS OF VIRGINIA GROUP
 SELF-INSURANCE ASSOCIATION AND
 TRIGON ADMINISTRATORS
                                                MEMORANDUM OPINION *
v.   Record No. 2813-97-4                           PER CURIAM
                                                  APRIL 21, 1998
TERRENCE EDWARD DANKEL


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (John J. Michels, Jr; McGuire, Woods,
             Battle & Boothe, on brief), for appellants.

             (Craig A. Brown; Ashcraft & Gerel, on
             brief), for appellee.



     Meineke Discount Mufflers & Brakes and its insurer

(hereinafter referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Terrence Edward

Dankel proved that the proposed surgical release of his adductor

muscles was causally related to his September 28, 1995

compensable back injury.    Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.    See Rule 5A:27.

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."    Ingersoll-Rand Co. v. Musick,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).    "Questions

raised by conflicting medical opinions must be decided by the

commission."   Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       So

viewed, the evidence proved that Dankel sustained a compensable

lower back injury while working for employer as a store manager.

On March 12, 1996, Dr. Ian D. Gordon performed spinal fusion

surgery on Dankel's back.   This surgery was necessitated by

Dankel's work-related injury.    After the surgery, Dankel

experienced decreased range of motion; decreased ability to

twist, bend or climb; decreased mobility in his hips; and pain in

his back, legs and hips.
     Dankel was born with a mild case of lower extremity cerebral

palsy, which did not affect his ability to work prior to the

work-related accident.   However, Dr. Gordon noted that after the

spinal fusion, Dankel suffered from increased spasticity in his

legs and a crouched gait.   Dr. Gordon referred Dankel to Dr.

Wallace B. Masciuch, an orthopedist specializing in treating

cerebral palsy.   Dr. Masciuch concluded that the tightness in

Dankel's hips was probably made more significant because of his

back condition.   Dr. Masciuch also reported the presence of

spastic diplegia with tightness of the hip adductors and distal



                                   2
hamstrings and recommended surgical releases of the hamstrings

and adductor muscles.   Dr. Masciuch opined that Dankel's problems

worsened as a result of the spinal fusion.

     Dr. Gordon also opined that Dankel's spinal fusion caused

increased problems with mobility and aggravated Dankel's cerebral

palsy.   Dr. Gordon opined that because the spinal fusion was

directly related to the work accident, the aggravation of the

cerebral palsy was also a direct result of the work injury.       Both

Dr. Gordon and Dr. Masciuch opined that Dankel's industrial

accident necessitated the spinal fusion, which caused a loss of

lumbar motion, resulting in the need for the adductor release

surgery.
     At employer's request, Dr. Kevin F. Hanley, an orthopedist,

examined Dankel and agreed that the surgical release of Dankel's

hamstrings was related to the industrial accident.      However, Dr.

Hanley concluded that the surgery on Dankel's adductor muscles

was not related to the accident.       He opined that the adductor

surgery was necessitated by degenerative changes in the hips

rather than by the industrial accident.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 214 (1991).   In its role as fact finder, the

commission was entitled to weigh the medical evidence.      The

commission did so and accepted the opinions of the treating




                                   3
physicians, Drs. Gordon and Masciuch, while rejecting the

contrary opinion of Dr. Hanley.   The opinions of Drs. Gordon and

Masciuch constitute credible evidence supporting the commission's

decision.   "The fact that there is contrary evidence in the

record is of no consequence if there is credible evidence to

support the commission's finding."    Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     For these reasons, we affirm the commission's decision.
                                                          Affirmed.




                                  4